DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-4 and 8-22 are currently pending in this application.
	Claims 1, 8, 11-12, and 16-22 are amended as filed on 02/23/2022.
	Claim 2 is canceled as filed on 02/23/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/734,401, hereinafter 401 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claim 1, 401 taught a computer implemented method of network monitoring and control (claim 1, lines 1-2), the method comprising receiving alerts 
Likewise, claims 2-17 are rejected, at least, based on their dependency on claim 1.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia (Pre-Grant Publication No. US 2017/0353991 A1), in view of Oliner et al. (Pre-Grant Publication No. US 2018/0349482 A1), hereinafter Oliner, and in further view of Adimatyam et al. (Pre-Grant Publication No. US 2015/0249512 A1), hereinafter Adimatyam.

2.	With respect to claims 1 and 16-17, Tapia taught a computer implemented method in a network monitoring and control (0013, the continuous monitoring), the method comprising receiving alerts related to monitored devices (0011, the obtained alert data); automatically analyzing the received alerts to determine, by the system a forthcoming predicted alert related to a monitored device based on the received alerts (0023, where the alerts have been received); identifying by the system said forthcoming predicted alert as an alert considered by the system to require reparative action (0031, where the network fix action generates a ticket which implicitly teaches that the alert is considered to require a reparative action); automatically performing at least one predefined reparative action for the monitored device based on the predicted alert (0013, the implementation of the prioritized network fix); and wherein said automatic analyzing of the received alerts comprises determining time of said forthcoming predicted alert (0057, where the user who is predicted to have an issue similar to the other user that is already experiencing the issue, would receive an alert when they experience the issue.  Thus, the forthcoming alert can be seen.  Accordingly, the time of the alerts is given by the time frequency of the problems from 0030), for the purpose of 
	However, Tapia did not explicitly state automatically performing by the system at least one predefined reparative action.  On the other hand, Oliner did teach automatically performing by the system at least one predefined reparative action (0365 & 0367, where the monitored network predicts the performance and processes the automatically correctable action for each condition).  Both of the systems of Tapia and Oliner are directed towards fixing network elements based on network monitor data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Tapia, to utilize automatically fixing an issue, as taught by Oliner, in order to reduce the system’s overhead by not requiring a ticket to being manually addressed by a person.
	However, the combination of Tapia and Oliner did not explicitly state that the system would delay the at least one reparative action until the time of said predefined alert.  On the other hand, Adimatyam did teach that the system would delay the at least one reparative action until the time of said predefined alert (0060, where the monitor predicts that the system will go down and the monitor’s failover service addresses the issue once it’s down in accordance with 0049).  Both of the systems of Tapia and Adimatyam are directed towards fixing network elements based on network monitor data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Tapia, to utilize addressing the issue at a specific time, as taught by Adimatyam, in order to improve the system’s efficiency by preparing to correct the issue once it has occurred.


4.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein said automatic analyzing of the received alerts comprises determining type and time of said forthcoming predicted alert (0045, where the type of quality of service issues represents the type of alerts and the time can be seen in the time frequency of 0030).

5.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Tapia taught prior to performing the at least one predefined reparative action, confirming that automatic actions are applicable for the monitored device (0031, where a node ticket is confirmation that an action is applicable to fix the issue and the system performs automatic actions.  Thus, the limitation is taught under broadest reasonable interpretation confirming that automatic actions are applicable).

6.	As for claim 9, it is rejected on the same basis as claim 1.  In addition, Tapia taught after a predefined period of time, checking whether the predicted alert has reappeared and responsively taking a further action. (0030, where the monitoring the 

7.	As for claim 10, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the received alerts indicate one or more of the following: faulty or degraded operation, degraded performance, unavailable service, and a change in external conditions (0012, where this at least, teaches the performance data below the threshold limitation).

8.	As for claim 11, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the predefined reparative action is an action affecting operation of the monitored device (0059, where the changes are being made to the nodes of 0073, which are monitored devices).

9.	As for claim 12, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the predefined reparative action comprises one or more of the following: resetting the monitored device, changing value of at least one parameter in the monitored device, closing a port in the monitored device, opening a port in the monitored device, and automatically generating a ticket for manual action (0059, where the changes are made to the nodes of 0073, wherein it is given that the changes made to the node include changing a value of at least one parameter under broadest reasonable interpretation.  For example, turning the machine off, changing it I/O 

10.	As for claim 13, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are network devices of a telecommunication network (0011, where the network nodes are network devices).

11.	As for claim 14, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are devices of a power grid or devices of a cable or television network (0011, where generically claiming that the devices are devices of a power grid, cable network, or television network is to claim the intended use of the system, as the network nodes could generically be used in all 3 system.  If the applicant desires to limit the claims to specific types/classes of devices, then the appropriate amendments should be put forth claiming as much).

12.	As for claim 15, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are electronic devices that are communicatively connected to a network monitoring and control system performing the method (0011, the network nodes).

13.	As for claim 16, it is rejected on the same basis as claim 1.  In addition, Tapia taught apparatus comprising a processor, and a memory including computer program 

14.	As for claim 17, it is rejected on the same basis as claim 1.  In addition, Tapia taught computer program comprising computer executable program code which when executed by a processor causes an apparatus to perform the method (0018, the software layer).

15.	As for claim 18, it is rejected on the same basis as claim 1.  In addition, Tapia taught performing the automatic analyzing of the received alerts by an artificial intelligence module that has been taught with a learning set comprising alert patterns leading to alerts that are considered to have customer impact (0057, where fixing the network has a customer impact).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia, in view of Oliner, in view of Adimatyam, and in further view of Wessels et al. (Pre-Grant Publication No. US 2016/0218911 A1), hereinafter Wessels.

16.	As for claims 19 and 21, they are rejected on the same basis as claims 1 and 16 (respectively).  However, Tapia did not explicitly state prior to analyzing the alerts, filtering the received alerts by removing alerts not considered to have customer impact.  On the other hand, Wessels did teach prior to analyzing the alerts, filtering the received alerts by removing alerts not considered to have customer impact (0024, where changes in the network status are considered to have a customer impact and wherein the filtering takes place before the analysis in accordance with 0009).  Both of the systems of Tapia and Wessels are directed towards managing network operation centers alerts and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Tapia, to utilize filtering irrelevant alerts, as taught by Wessels, in order to improve the efficiency of the system analysis.  Furthermore, it is most likely the case that this is being performed by the artificial intelligence of Tapia.  However, it is not explicitly stated.

17.	As for claims 20 and 22, they are rejected on the same basis as claims 1 and 16 (respectively).  In addition, Tapia taught performing the automatic analyzing of the received alerts by an artificial intelligence module that has been taught with a learning 
	However, Tapia did not explicitly state prior to analyzing the alerts, filtering the received alerts by removing alerts not considered to have customer impact.  On the other hand, Wessels did teach prior to analyzing the alerts, filtering the received alerts by removing alerts not considered to have customer impact (0024, where changes in the network status are considered to have a customer impact and wherein the filtering takes place before the analysis in accordance with 0009).  Both of the systems of Tapia and Wessels are directed towards managing network operation centers alerts and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Tapia, to utilize filtering irrelevant alerts, as taught by Wessels, in order to improve the efficiency of the system analysis.  Furthermore, it is most likely the case that this is being performed by the artificial intelligence of Tapia.  However, it is not explicitly stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452